DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 11/10/2020 for application number 17094191. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.
   
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/10/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deuel et al., [US Pub. No.: 2019/0380562 A1].

Re. Claim 1, Deuel discloses:
An external mechanism for an endoscope [external mechanism |Fig. 6 el 112], comprising: an engagement member configured to engage with an operation knob of a bending operation device provided in an operation portion of the endoscope [A proximal end of the control wire may be connected to a dial or knob at the proximal end of the housing. The dial or knob may include a threaded inner surface configured to engage corresponding threaded grooves on an outer surface of the proximal end the housing. The dial or knob may be rotated in a first direction or second direction to move the control wire proximally or distally and in turn move the linear gear proximally or distally along the housing |0008];
a drive source configured to generate a driving force for rotating the engagement member [The lever 150 may be configured to move back-and-forth between a first position (e.g., back) and a second position (e.g., forward) to control the direction of rotation (e.g., clockwise and counterclockwise) of the drive wheel 132 and idler wheel 134. |0025];
a housing case housing the engagement member and the drive source and detachably attached to the operation portion [a housing of a control handle and drive wheel attached to an operation portion |Figs. 4A-B, 0031]; 
and an operation switch arranged outside the housing case and configured to output a control signal to the drive source due to an operating element being operated, wherein the operation switch is pivotally supported by a rotation shaft and rotates with respect to the housing case [The lever may be pivotally connected to the drive wheel and the drive gear. Moving the lever from the first position to the second position may rotate the drive wheel and the drive gear in a first direction and may rotate the idler wheel and idler gear in a second direction. Moving the lever from the second position to the first position may rotate the drive wheel and the drive gear in the second direction and may rotate the idler wheel and idler gear in the first direction |0005].

Re. Claim 2, Deuel discloses
wherein the rotation shaft is inserted through a first hole provided in the housing case and a second hole provided in the operation switch.

Re. Claim 5, An endoscope apparatus in which the external mechanism for the endoscope according to claim 1 is mounted [The idler wheel and idler gear may be rotatably mounted on opposite sides of an idler. |0005].

Re. Claim 6, This claim is interpreted and rejected for the same reason set forth in claim 5.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deuel in view of Nagamizu et al., [US Pub. No.: 2009/0062616 A1].

Re. Claim 3, Deuel discloses:
An external mechanism for an endoscope [external mechanism |Fig. 6 el 112], comprising: an engagement member configured to engage with an operation knob of a bending operation device provided in an operation portion of the endoscope [A proximal end of the control wire may be connected to a dial or knob at the proximal end of the housing. The dial or knob may include a threaded inner surface configured to engage corresponding threaded grooves on an outer surface of the proximal end the housing. The dial or knob may be rotated in a first direction or second direction to move the control wire proximally or distally and in turn move the linear gear proximally or distally along the housing |0008];
a drive source configured to generate a driving force for rotating the engagement member [The lever 150 may be configured to move back-and-forth between a first position (e.g., back) and a second position (e.g., forward) to control the direction of rotation (e.g., clockwise and counterclockwise) of the drive wheel 132 and idler wheel 134. |0025];
a housing case housing the engagement member and the drive source and detachably attached to the operation portion [a housing of a control handle and drive wheel attached to an operation portion |Figs. 4A-B, 0031]; 
and an operation switch arranged outside the housing case and configured to output a control signal to the drive source due to an operating element being operated, wherein the operation switch is pivotally supported by a rotation shaft and rotates with respect to the housing case [The lever may be pivotally connected to the drive wheel and the drive gear. Moving the lever from the first position to the second position may rotate the drive wheel and the drive gear in a first direction and may rotate the idler wheel and idler gear in a second direction. Moving the lever from the second position to the first position may rotate the drive wheel and the drive gear in the second direction and may rotate the idler wheel and idler gear in the first direction |0005 
Deuel does not distinctly disclose
wherein the operation switch includes a dummy switch, and the dummy switch enables, due to being disposed on an actuating switch actuating a predetermined function of the endoscope provided in an operation portion of the endoscope, the actuating switch to be activated.

wherein the operation switch includes a dummy switch, and the dummy switch enables, due to being disposed on an actuating switch actuating a predetermined function of the endoscope provided in an operation portion of the endoscope, the actuating switch to be activated [a plurality of switches 12 and 13 are provided in the operation portion 7. The switches 12 and 13 are operated when a predetermined endoscope function is to be performed |0038].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention combine Deuel with Nagamizu to have endoscope switches to carry out a predetermined endoscope functions[0038].

Re. Claim 4, Deuel does not distinctly disclose
wherein the dummy switch is arranged on the actuating switch due to the operation switch rotating with respect to the housing case.
However in the same field of endeavor Nagamizu discloses:
wherein the dummy switch is arranged on the actuating switch due to the operation switch rotating with respect to the housing case [The bending operation knobs 11 are configured such that the bending portion 9 is bent in four directions or in two directions in accordance with the rotating operation of the knobs |0038].
[See motivation in claim 3]
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488